Response to Amendment
This action is in response to Amendments made on 8/29/2022, in which: claims 47-49 are amended, claims 33-46 are previously presented, claims 50-52 remain as originally filed, and claims 1-32 are cancelled.
Election/Restrictions
Claims 33-46 are allowable. Claims 47-52, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 3/1/2021, is hereby withdrawn and claims 47-52 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Barber (US 5564369) does not teach or render obvious a portable concrete reef substrate tile comprising the particulars of the independent claims in combination with the concrete reef substrate tile comprises vertical columnar extrusions or projections supported by buttresses and extending from one face of a base; wherein the vertical columnar extrusions or projections comprise crevices or cavities and are spaced to slow water flow and mitigate wave movement, create a marine habitat, provide for protection and upward growth of juvenile oysters and allow the oysters to form bridges between the columnar extrusions within the tile, from tile to tile, and from the tile to a sandy or silty bottom of a body of water to form a contiguous reef and an opposite face that is irregularly shaped into ridges and grooves for attachment of the tile to a sandy or silty bottom of a body of water. The prior art of Barber discloses a similar concrete reef structure made within forms of multiple shapes and applying balloons at certain positions within the forms to form cavities within the structure, but fails to teach a concrete tile with vertical columnar extrusions or projections on one face and an opposite face with irregularly shaped into ridges and grooves and wherein the vertical columnar extrusions or projections comprise crevices or cavities and are spaced to slow water flow and mitigate wave movement, create a marine habitat, provide for protection and upward growth of juvenile oysters and allow the oysters to form bridges between the columnar extrusions within the tile, from tile to tile, and from the tile to a sandy or silty bottom of a body of water to form a contiguous reef. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642          

/MONICA L PERRY/            Primary Examiner, Art Unit 3644